DETAILED ACTION
	This is a Notice of Allowance for application 15/303,421. 
Claims 1-5 and 9-12 are pending.
Claims 6-8 are cancelled.
Claims 1-5 and 9-12 are examined.

Response to Arguments
Applicant’s arguments, see Appeal Brief filed on 10/28/2021, filed 10/28/2021, with respect to the 35 U.S.C. 103 rejections of the previous Office Action have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of the previous Office Action have been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: as stated in the Appeal Brief filed on 10/28/2021, the ratios for the width and height of the triangular cross-section corner reinforcements with respect to the overall width and height of the U-shaped structural member provide unexpected results which are not obvious in view of the prior art of record, along with the structure that comprises outward extending flanges that extend outwardly from upright faces, where the upright faces are only attached to one another at the bottom end portion where the corner reinforcements are located as defined.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635